Citation Nr: 1243322	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  03-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a dental disability for purposes of VA outpatient treatment.

2. Entitlement to service connection for a dental disability. 

3. Entitlement to a higher initial rating for temperomandibular joint disorder (TMJ), rated noncompensable from August 23, 2002, through June 8, 2005, 10 percent disabling from June 9, 2005, through April 2, 2008, and 40 percent disabling thereafter.

4. Entitlement to an extraschedular rating for facial muscle (sternocleidomastoid) impairment associated with TMJ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1984. 

These matters come before the Board of Veterans' Appeals (Board) from January 2003 and June 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and the Appeals Management Center (AMC) in Washington, DC.  

In the January 2003 decision, the RO denied entitlement to service connection for damage and disfigurement of the jaw secondary to dental work.  

In June 2004, the Board remanded the issue of service connection for a dental disability for further development and granted the motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2012). 38 U.S.C.A. § 7107 (a)(2) (West 2002).

In a June 2006 decision, the AMC granted service connection for TMJ and assigned an initial noncompensable disability rating, effective August 23, 2002.  The Veteran appealed the assigned initial rating.   

The Veteran testified before the undersigned at a January 2007 Board hearing in Washington, DC.  A transcript of that hearing has been associated with her claims folder.

In May 2007, the Board denied the claim of service connection for a dental disability.  The Veteran appealed the Board's May 2007 denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2007, the Veteran perfected an appeal for a higher initial rating for TMJ from the June 2006 RO decision that granted service connection for TMJ and assigned initial ratings.  However, before the Board reviewed this issue, the RO issued a July 2008 decision that assigned initial staged ratings from initial 10 percent rating, effective from June 9, 2005, through April 2, 2008, and an initial 40 percent rating thereafter for the service-connected TMJ.  Since the decision resulted in an award of the maximum schedular benefits of 40 percent beginning April 3, 2008, the RO closed the appeal for a higher initial rating for TMJ.  However, as explained below, the Board added the issue to the appeal in June 2012.   

In an April 2009 memorandum decision, the Court vacated the Board's May 2007 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In August 2010, the Board remanded the service connection issue for further development in compliance with the Court's decision.

In June 2012, the Board added the issue of an increased rating for TMJ finding that the July 2008 RO decision did not result in a full grant of benefits because earlier effective dates were available for the maximum schedular TMJ rating.  The Board remanded both service connection for a dental disability and higher initial ratings for TMJ for additional development.  The issue of higher initial ratings for TMJ was certified as being on appeal in the August 2012 VA Form 8.  

Careful review of the record shows that the Veteran requested a hearing in her August 2007 substantive appeal for a higher initial rating for TMJ and such hearing request has not been fulfilled.  In October 2012, the Veteran was informed about the outstanding hearing request and given an opportunity to have a hearing.  She declined.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an extraschedular rating for facial asymmetry associated with TMJ on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that loss of teeth 1, 2, 3, 15, 18, 19, 30, 31, and 32 were the result of loss of substance of body of the maxilla or mandible or in-service trauma. 

2.   The Veteran is service-connected for TMJ pursuant to 38 C.F.R. § 4.150.

3.   Throughout the pendency of the appeal the Veteran has had painful motion in her jaw due to service connected TMJ.

4.  Resolving reasonable doubt in the Veteran's favor, her episodes of jaw locking began August 1, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth 1, 2, 3, 15, 18, 19, 30, 31, and 32 have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012). 

2.  The criteria for service connection for Class I dental treatment have been met.   38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.381, 4.150, 17.161 (2012).

3.  The criteria for an initial rating of 10 percent for TMJ have been met throughout the appeal period.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.381, 4.150, Diagnostic Code 9905 (2012).

4.  Beginning August 1, 2007, the criteria for an initial rating of 40 percent for TMJ have been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.381, 4.150, Diagnostic Code 9905 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the increased rating claim, the appeal stems from assignment of an initial rating.  As such, the claim has been substantiated and VA has no further obligation regarding the duty to notify as to this issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA as to that issue.

Regarding the service connection claim, the Veteran was sent letters in August 2002 and November 2004 that addressed what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  She was not informed of how VA determines disability ratings and effective dates until a June 2006 Supplemental Statement of the Case.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in multiple Supplemental Statements of the Case.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and medical opinions from the Veteran's private dentist.  In July 2012, the RO requested that the Veteran identify and submit a release for private dental records.  She has not responded to this request.  

The Veteran was afforded VA dental examinations in May 2005, with an October 2005 addendum opinion, May 2008, January 2011, and July 2011, with a February 2012 addendum opinion.  Together, these examination reports cover all pertinent aspects of the claims and are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that her service-connected TMJ has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The July 2012 request for private medical records and the receipt of the VA examinations and addendum opinion from January and July 2011 and February 2012 reflect development in compliance with the prior remands from the Court and the Board.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Further regarding the duty to assist, the Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the January 2007 hearing, the undersigned identified the issue on appeal, which was limited to service connection at that time.  The Veteran provided testimony as to all treatment received for her oral disorders and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The Board remanded the appeal in August 2010 and June 2012 to further assist the Veteran in developing the record.  The duties imposed by Bryant have thereby been met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service connection

Laws and regulations

The Veteran contends that service connection is warranted for her teeth, including for treatment purposes.  Indeed, a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note. Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150; Simington v. West, 11 Vet. App. 41 (1998). 

For the purpose of entitlement to VA outpatient dental treatment, various categories of eligibility exist, which consist of veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(2)(i).

(i) Eligibility for VA outpatient dental treatment

In this instance, the Veteran is service-connected for TMJ under 38 C.F.R. § 4.150.  VA dental treatment records dated in August 2009 indicate the Veteran has received VA outpatient dental treatment based upon Class I eligibility.  The Board also finds that she meets the Class I eligibility criteria for VA outpatient dental treatment through her service-connected TMJ.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

(ii) Service connection- dental disability. 

Service treatment records show that teeth numbers 1, 2, 3, 30, 31, and 32 were removed during active service.  The Veteran was found to have severe chronic gingivitis in August 1978.  The following month teeth numbers 1, 2, 3, 16, 30, 31, and 32 were recommended for removal.  In short, service treatment records document the removal of several teeth due to periodontal disease.  They are completely negative for any instance of tooth loss due to loss of bone or substance of the maxilla or mandible as a result of trauma or osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 Note.

Further, there is no post-service medical or lay evidence suggesting that the teeth extracted during active service were due to loss of bone or substance of the maxilla or mandible as a result of trauma or osteomyelitis.

The January 2011 VA dental examination report included a diagnosis that missing teeth numbers 1, 2, 3, 30, 31, and 32 were extracted during service due to decay, gum disease, and non-restorability.  Teeth numbers 18 and 19 were removed prior to active service.  The most recent VA dental examination report from February 2012 also includes an opinion that periodontal disease and multiple caries led to the multiple teeth being extracted during active service.  That examiner clearly stated that the Veteran had no changes in her bone, soft tissue, or facial symmetry due to the in-service extractions, which merely resolved her pain and removed her risk of infection.

In summary, none of the teeth extracted during service were due to loss of bone or substance of the maxilla or mandible as a result of trauma or osteomyelitis.  Thus, service connection for a dental disability for compensation purposes is not warranted.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 Note.


III.  Higher initial ratings for TMJ prior to April 3, 2008.  

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual background and analysis

The Veteran's jaw disability has been rated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 for limited motion of the temporomandibular articulation.  Under this code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.

A note to DC 9905 states ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

On VA examination in May 2005, the Veteran reported having gradually increasing jaw discomfort since service.  In 2003, she initially experienced jaw locking and had another recent episode.  Physical examination did not show TMJ tenderness to palpation, clicking, popping, or grating.  There was no pathology observed on panoramic X-ray.  The Veteran was able to open her mouth to 50mm, with lateral excursions of 10mm to the right and 8mm to the left.  The examiner commented that only the lateral movements were restricted and occlusion was within normal limits.  He diagnosed mild TMJ.  

VA treatment records dated in June 2005 reflect an episode of TMJ locking.  The examiner reviewed X-rays and determined that TMJ was of an unknown etiology.  The Veteran did not exhibit clicking or cracking with opening or closing her jaw.  The examiner opined that the pain could be muscular.  

The Veteran was reexamined in October 2005.  She reported having muscular discomfort associated with her jaw.  Clinical examination showed tenderness of the masseters, sternocleidomastoid, and trapezius muscles.  The Veteran was able to open her mouth to 40mm without pain and 45mm with pain.  She had lateral excursions of 10mm to the right and 10mm to the left without pain.  No joint sounds were present, but the examiner commented that the Veteran described clicking and popping when she widely opened her jaw.  The clinical assessment was TMJ manifested by myalgia, co-contraction of the muscles of mastication, occlusal instability, and possible internal derangement of TMJ joints with wide opening.  

A September 2006 magnetic resonance imagining (MRI) study did not find evidence of meniscal subluxation or condylar abnormality.  

At the January 2007 hearing, the Veteran described having jaw and head pain associated with TMJ.  She restricted her diet to soft foods.  

In an April 2008 statement, the Veteran reported that her TMJ disorder had increased in severity over the past three to four months.  She described daily pain and locking of the jaw.  She had pain associated with chewing.  

VA treatment records from April 2008 show complaints of TMJ symptoms progressively increasing over the past eight months.  She described TMJ pain appearing spontaneously a few times a month.  During the episodes, she had headaches and could not move her jaw.  The examiner commented that the jaw MRI was minimally significant and recommended a bite guard.  Clinical examination showed minimal TMJ tenderness.  She was unable to open her mouth more than 2-3cm (20-30mm) vertically.  

The Veteran had a VA/QTC examination in May 2008.  She complained of pain and locking occurring on a daily basis, particularly with eating and yawning.  She also had headaches, difficulty breathing, and mouth fatigue.  Clinical examination of the mandible and maxilla were within normal limits.  TMJ articulation showed inter-incisal motion within a range of 0 to 10mm.  Lateral left and right excursions were from 0 to 4mm.  Panoramic X-rays were within normal limits.  The examiner continued the diagnosis of TMJ.  

The record includes subsequent reports of treatment for TMJ.  Beginning April 3, 2008, she is in receipt of the maximum schedular TMJ rating.  Hence, the clinical findings and subjective reports contained in these records are not pertinent as higher schedular ratings cannot be assigned for that timeframe.  No other diagnostic codes are relevant for consideration.

Again, prior to June 8, 2005, the only clinical measurements of TMJ motion are those found within the May 2005 VA examination report.  They do not reflect clinical findings that would warrant a compensable rating based upon motion loss alone.  However, it is unclear whether the examiner considered any additional motion loss due to pain.  

The Veteran has reported gradually increasing TMJ pain since service.  In consideration of her complaints, the Board finds that pain has been demonstrated, without additional limitation of motion.  VA policy is to recognize arthritic pain as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  The Board considers her TMJ pain to be productive of functional impairment and to warrant a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.21, 4.59.

Thus, a rating of 10 percent is assigned beginning August 23, 2002, on the basis of TMJ painful motion.  Id.  

The clinical evidence does not include findings to warrant assignment of a rating in excess of 10 percent until April 2008.  Review of the lay statements shows reports of increased symptoms of spontaneous pain and locking beginning in August 2007 or January 2008.  See April 2008 Veteran statement and VA treatment records.  The episodes of locking would effectively result in an inability to open the mouth and meet the criteria for a 40 percent rating.  Resolving all reasonable doubt in favor of the Veteran, the Board assigns a 40 percent rating beginning August 1, 2007, based upon her reports of increased symptoms and locking episodes.  38 C.F.R. §§ 3.102, 4.7, 4.150, DC 9905.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for TMJ.

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran asserts that her service connected TMJ results in an asymmetrical facial appearance.  Indeed, review of the medical records indicates that the service-connected TMJ causes the Veteran to clench her sternocleidomastoid muscle and gives the appearance of facial asymmetry.  Such a manifestation is not contemplated in the schedular TMJ rating criteria, and the issue of an extraschedular rating is addressed in the remand section below.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran was laid off in January 2005.  However, she subsequently regained employment.  See July 2011 VA examination report.  The record does not otherwise suggest that the Veteran is wholly incapable of gainful employment consistent with her education and experience due to her service connected migraines and TMJ.  The issue of TDIU is not for current consideration.  


ORDER

Service connection for Class I VA outpatient dental treatment is granted.  

Service connection for a dental disability is denied.  

Higher initial ratings of 10 percent beginning August 23, 2002, and 40 percent beginning August 1, 2007 are granted for TMJ; the appeal for higher ratings for TMJ is denied in all other respects.  


REMAND

The Veteran contends that she has an altered facial appearance caused by her service- connected TMJ and her altered facial appearance interferes with her employment.  In the July 2011 VA examination report, the examiner carefully considered the Veteran's reports of facial asymmetry.  She measured the Veteran's orbit, forehead, and zygomatic arch and did not find asymmetry.  However, she commented that the Veteran's posture created the appearance of asymmetry citing her tense sternocleidomastoid muscles.  She opined that TMJ could be associated with her altered posture, which was productive of the altered facial appearance.

The issue of an extraschedular rating for TMJ based upon extraschedular manifestations of an altered facial appearance is raised by the record.  Since the Board may not award extraschedular ratings in the first instance, it must be remanded for initial adjudication by the VA Director of Compensation and Pension Service (C&P Director).  38 C.F.R. § 3.321; Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain and associate with the claims file (or virtual file) relevant VA treatment records not already associated.

2. After associating any newly generated records with the claims folder, refer the claim to the C&P Director for extraschedular consideration.  The C&P Director must consider whether the Veteran's assertions of an altered facial appearance caused by TMJ are an extraschedular manifestation of service-connected TMJ.  

3.  If any benefit remains denied, the AOJ should issue a supplemental statement of the case that readjudicate the appeal.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


